07/10/2020



                                                                               Case Number: DA 20-0238




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court Case No. DA 20-0238


ALPS PROPERTY & CASUALTY
INSURANCE COMPANY,d/b/a
Attorneys Liability Protection Society,
A Risk Retention Group,

             Plaintiffs/Appellees,

       v.                                  ORDER GRANTING MOTION FOR
                                           ADDITIONAL 30 DAYS(To August
KELLER,REYNOLDS,DRAKE,                        17, 2020)TO FILE INITIAL
JOHNSON & GILLESPIE,P.C.,                       APPELLANT'S BRIEF
RICHARD GILLESPIE,BRYAN
SANDROCK,GG&ME,LLC,a
Montana Limited Liability Company,
and DRAES,INC., a Montana Close
Corporation, CHARLES JOSEPH
SIEFERT and THOMAS Q.
JOHNSON,

             Defendants/Appellants.



      The Appellant Bryan Sandrock having submitted his Motion for Additional

30 Days(to August 17, 2020), to File his Initial Appellant's Brief by and through

his attorney John C. Doubek and opposing counsel having agreed to such

extension,
      IT IS HEREBY ORDERED that Appellant Bryan Sandrock shall have an

additional 30 days (to August 17, 2020) within which to file his Initial Appellant's

Brief in this matter.

                          For the Court




                                          2                            Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             July 10 2020